IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20496



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

HERMAN OCHOA-ROZAS,

                                            Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-0015-1
                        --------------------
                          December 23, 2002
Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

             Herman Ochoa-Rozas (Ochoa) appeals his 57-month sentence

imposed following a guilty plea to illegal reentry into the United

States following deportation. 8 U.S.C. § 1326(a), (b)(2). For the

first time on appeal, Ochoa challenges the district courts’s upward

departure from the Sentencing Guidelines.      See U.S.S.G. § 4A1.3,

p.s.       There is no error, plain or otherwise, in the district

court’s decision, as counsel undoubtedly understood when remaining

silent at the announcement of an upward departure.


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 02-20496
                               -2-

          The district court’s reasons for departing upward were

acceptable and the extent of the departure was reasonable.    See

United States v. Route, 104 F.3d 59, 64 (5th Cir. 1997).      The

upward departure was not an abuse of discretion. See United States

v. Winters, 174 F.3d 478, 482 (5th Cir. 1999).

          AFFIRMED.